706 S.E.2d 483 (2011)
STATE
v.
Gregory S. GROSHOLZ.
No. 311P10-2.
Supreme Court of North Carolina.
March 10, 2011.
Gregory S. Grosholz, Maury, for Grosholz, Gregory S.
Joan M. Cunningham, Assistant Attorney General, for State of North Carolina.
Rex Gore, District Attorney, for State.
The following order has been entered on the motion filed on the 28th of February 2011 by Defendant for Reconsideration of Denial of Petition for Writ of Mandamus:
"Motion Dismissed by order of the Court in conference, this the 10th of March 2011."